                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 DR. JOSEPH ESHUN                               :

                     Plaintiff                  :      CIVIL ACTION NO. 3:15-1034

         v.                                     :           (JUDGE MANNION)

 DR. MARCIA WELSH, et al.                       :

                    Defendants                  :

                                           ORDER

       In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) Defendants’ motion for summary judgment (Doc. 20) is DENIED.



                                                    s/  Malachy   E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Judge
DATE: February 11, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CIVIL MEMORANDA\2015 MEMORANDA\15-1034-02-ORDER.DOCX
